The petitioner appeals under G. L. c. 151A, § 42, from the allowance by a judge of a District Court of the respondent director’s motion to dismiss the petition for review because the issue was moot. There is a report thereon to this court which contains all material evidence. In one benefit year (see G. L. e. 151 A, § 1 [e]), the petitioner made claims for two distinct periods of unemployment. In the affidavit on the motion to dismiss it is alleged, and the petitioner does not deny, that as a result of the second such claim within the benefit year the petitioner received all the benefits which could have been paid to him in that year. See G. L. c. 151A, §§ 29 and 30. It thus would have been useless for the judge of the District Court to proceed to a decision on the merits of the petitioner’s claim to benefits for the first period of unemployment which had been dismissed by the board of review. That the case had become moot was properly and seasonably brought to the attention of the court by the affidavit of an officer of the Division of Employment Security. Swampscott v. Knowlton Arms, Inc. 272 Mass. 475, 476-477. Hubrite Informal Frocks, Inc. v. Kramer, 297 Mass. 530, 532. Orient Realty Co. Inc. v. Assad, ante, 764.

Order affirmed.